UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For thequarterendedMarch 31, 2011 Commission file number 000-27279 ENERGIZ RENEWABLE, INC. (Exact name of registrant as specifiedin its charter) Florida 65-0106255 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 135 First Street Keyport, New Jersey, USA (Address of principal executive offices) (Zip Code) Registrant'stelephone number including area code (732) 319-9235 Indicate by check mark whether the registrant (1) has filed all reports requiredto be filed by Section 13 or 15(d) of the Securities ExchangeAct of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or small reporting company. See the definition of "large accelerated filer," "accelerated filer" and "small reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer
